UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 23, 2012 (April 23, 2012) Ampal-American Israel Corporation (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-538 (Commission File Number) 13-0435685 (IRS Employer Identification No.) 555 Madison Avenue New York, NY, USA (Address of principal executive offices) (Zip Code) (866) 447-8636 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On April 23, 2012, the holders of the Series B debentures of Ampal-American Israel Corporation (the “Company”) held a meeting (the “Meeting”), which was convened at the request of the Series B Trustee, Clal Finance Trusts 2007 Ltd.The Company’s Series B debentures are traded on the Tel-Aviv Stock Exchange.In addition, on April 23, 2012, the Company made available on its website (www.ampal.com) the presentation in Hebrew presented by the Company at the Meeting.A translation to English of the full text of the Presentation is furnished as Exhibit 99.1 and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Item 7.01 of this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01.Financial Statements and Exhibits. (d) Exhibits: EXHIBIT DESCRIPTION Translation to English of the Hebrew Presentation of Ampal-American Israel Corporation to Series B Debenture Holders, dated April 23, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMPAL-AMERICAN ISRAEL CORPORATION Date: April 23, 2012 By: /s/Yoram Firon Name:Yoram Firon Title: Vice President - Investments andCorporate Affairs and Secretary 3 EXHIBIT INDEX EXHIBIT DESCRIPTION Translation to English of the Hebrew Presentation of Ampal-American Israel Corporation to Series B Debenture Holders, dated April 23, 2012. 4
